DETAILED ACTION


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited within the IDS documents submitted on September 7, 2018 and July 26, 2018 have been considered.


Drawings
The drawings are objected to because of informalities as follows:
A.  Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
B. 37 CFR 1.84(p)(1) states, in part:  “They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.”
The text of figure 2 is currently oriented in a variety of different directions.

C. 37 CFR 1.84(p)(3) states, in part:  “(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines.”
See figure 5A.  Some of the text used is too small, e.g. the text used to describe the amorphous storage layer.  Some of the text is in contact with lines such that it interferes with comprehension, e.g. the text within the boxes in the center of the drawing.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Objections
Claim 1 is objected to because of the following informality:
In claim 1, line 9: change “sub-layerin” to - - sub-layer in - - 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2013/0071954 A1, hereinafter referred to as ‘Zhou’).
As to claim 1, Zhou teaches a memory cell (see figure 4), comprising: 
a magnetic pinned layer (102) with a substantially fixed magnetization direction; 
a crystalline spacer layer (26) in contact with the magnetic pinned layer; 
a magnetic storage layer (104) comprising: 
an amorphous interface sub-layer in contact with the crystalline spacer layer, the amorphous interface sub-layer comprising a first alloy of iron (Fe) and at least one element selected from a group consisting of boron (B), silicon (Si), aluminium (Al), and magnesium (Mg); and 
an amorphous enhancement sub-layer in contact with the amorphous interface sub-layer, the amorphous enhancement sub-layer comprising a second alloy of iron (Fe) and at least one element selected from a group consisting of boron (B), silicon (Si), aluminium (Al), and magnesium (Mg); and 
a cap layer (106) in contact with the amorphous enhancement sub-layer; 

Paragraph (0050) of Zhou notes that layer 104 in figure 4 is analogous to layer 28 of figure 1.  Turning to paragraphs (0025-0032) for details of layer 28, Zhou teaches that the magnetic storage layer can be multi-layered, and comprised of iron and at least one of boron, silicon, aluminum, and magnesium.  Further, Zhou teaches the concentrations of the added element (i.e. B, Si, Al and/or Mg) are different between the layers.
As to claim 2, Zhou teaches the at least one element of the first alloy and the at least one element of the second alloy are the same, i.e. Boron, as noted in paragraph (0029).
As to claim 3, Zhou teaches a concentration of the at least one element of the second alloy (enhancement layer) is higher than a concentration of the at least one element of the first alloy (interface layer).  See paragraph (0031), after annealing, boron is pushed away from interface area.
As to claim 6, Zhou teaches the cap layer (106) comprises at least one material selected from a group consisting of magnesium oxide (MgO).  See paragraph 0051-0053.
As to claim 7, Zhou teaches the spacer layer (26) comprises magnesium oxide (MgO) - see paragraph (0029).

claim 8, Zhou teaches a memory cell (see figure 4), comprising: 
a magnetic pinned layer (102) with a substantially fixed magnetization direction; 
a crystalline spacer layer (26) in contact with the magnetic pinned layer; 
a magnetic storage layer (104) comprising: 
an amorphous interface sub-layer in contact with the crystalline spacer layer, the amorphous interface sub-layer comprising a first alloy of iron (Fe) and at least one element selected from a group consisting of boron (B), silicon (Si), aluminium (Al), and magnesium (Mg); and 
an amorphous enhancement sub-layer in contact with the amorphous interface sub-layer, the amorphous enhancement sub-layer comprising a second alloy of iron (Fe) and at least one element selected from a group consisting of boron (B), silicon (Si), aluminium (Al), and magnesium (Mg); and 
a cap layer (106) in contact with the amorphous enhancement sub-layer; 
wherein a concentration of the at least one further element comprised in the first alloy and a concentration of the at least one further element comprised in the second alloy are different.
Paragraph (0050) of Zhou notes that layer 104 in figure 4 is analogous to layer 28 of figure 1.  Turning to paragraphs (0025-0032) for details of layer 28, Zhou teaches that the magnetic storage layer can be multi-layered, and comprised of iron and at least one of boron, silicon, aluminum, and magnesium.  Further, Zhou teaches the concentrations of the added element (i.e. B, Si, Al and/or Mg) are different between the layers.

As to claim 9, Zhou teaches a method of forming a memory cell (see figure 4), comprising: 
forming a magnetic pinned layer (102) with a substantially fixed magnetization direction; 
forming a spacer layer (26) in contact with the magnetic pinned layer; 
forming a magnetic storage layer (104), the magnetic storage layer comprising:
WO 2017/131584PCT/SG2017/050028an amorphous interface sub-layer in contact with the crystalline spacer layer, the amorphous interface sub-layer comprising a first alloy of iron (Fe) and at least one element selected from a group consisting of boron (B), silicon (Si), aluminium (Al), and magnesium (Mg); and 
an amorphous enhancement sub-layer in contact with the amorphous interface sub-layer, the amorphous enhancement layer comprising a second alloy of iron (Fe) and at least one element selected from a group consisting of boron (B), silicon (Si), aluminium (Al), and magnesium (Mg); and 
forming a cap layer (106) in contact with the amorphous enhancement sub-layer;

Paragraph (0050) of Zhou notes that layer 104 in figure 4 is analogous to layer 28 of figure 1.  Turning to paragraphs (0025-0032) for details of layer 28, Zhou teaches that the magnetic storage layer can be multi-layered, and comprised of iron and at least one of boron, silicon, aluminum, and magnesium.  Further, Zhou teaches the concentrations of the added element (i.e. B, Si, Al and/or Mg) are different between the layers.
As to claim 10, Zhou teaches carrying out thermal annealing at a temperature of 200°C - 500°C (see paragraph 0030).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claim 5 is also objected to as being dependent upon an objected claim.)




Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812